 1   GRIMM, VRANJES & GREER LLP
     EUGENE P. KENNY, Esq. / SBN: 105889
 2   KATHLEEN McCORMICK, Esq. / SBN: 95765
     550 West C Street, Suite 1100
 3   San Diego, CA 92101
     Tel: (619) 231-8802
 4   Fax: (619) 233-6039
     Email: GKenny@gvgllp.com
 5   Email: KMcCormick@gvgllp.com
 6   Attorneys for Defendant
     LOVE'S TRAVEL STOPS & COUNTRY STORES,
 7   INC. (erroneously sued and served as “LOVE'S
     TRAVEL STOP #441" and LOVE’S COUNTRY
 8   STORES OF CALIFORNIA, INC.)
 9                              UNITED STATES DISTRICT COURT
10                           EASTERN DISTRICT OF CALIFORNIA
11
12   BYRON CHAPMAN,                                          Case No.: 2:19-cv-00168 MCE-CKD
                                                                          (Civil Rights)
13                    Plaintiff,
                                                             STIPULATION AND ORDER TO
14           v.                                              ELECT REFERRAL OF ACTION
                                                             TO VOLUNTARY DISPUTE
15   LOVE'S TRAVEL STOP #441;                                RESOLUTION PROGRAM (VDRP)
     LOVE'S COUNTRY STORES OF                                PURSUANT TO LOCAL RULE 271
16   CALIFORNIA, INC.,
17                    Defendants.
                                                             Judge:      Hon. Morrison C. England, Jr.
18                                                           Magistrate: Hon. Carolyn K. Delaney
19                                                           Action Filed Date: 02/08/2019
                                                             Trial Date:        Not Set
20
21           Pursuant to Local Rule 271, the parties hereby agree to submit the above-
22   entitled action to the Voluntary Resolution Program.
23   **
24   **
25   **
26   **
27   **
28   **
                                                            1
     Stipulation to Elect Referral of Action to Voluntary Dispute           Case No. 2:19-CV-00168 MCE-CKD
      Resolution Program (VDRP) Pursuant to Local Rule 271
 1   Dated: November 5, 2019                                THOMAS E. FRANKOVICH, APLC
 2                                                    By: Thomas E. Frankovich
 3                                                        THOMAS E. FRANKOVICH
                                                          Attorneys for Plaintiff
 4                                                        BYRON CHAPMAN
 5
 6
     Dated: November 5, 2019                                GRIMM, VRANJES & GREER LLP
 7
 8                                                    By: Kathleen McCormick
                                                          EUGENE P. KENNY
 9                                                        KATHLEEN McCORMICK
10                                                        Attorneys for Defendant
                                                          LOVE'S TRAVEL STOPS &
11                                                        COUNTRY STORES, INC.
12
13           IT IS SO ORDERED.

14   DATED: November 13, 2019
15
16
17
                                                        _______________________________________
18                                                      MORRISON C. ENGLAND, JR.
                                                        UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
                                                            2
     Stipulation to Elect Referral of Action to Voluntary Dispute       Case No. 2:19-CV-00168 MCE-CKD
      Resolution Program (VDRP) Pursuant to Local Rule 271
